10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:18-cr-00258-EJD Document 967 Filed 08/28/21 Page 1 of 16

JEFFREY B. COOPERSMITH (SBN 252819}
Email: jcoopersmith@orrick.com

WALTER F. BROWN (SBN 130248)

Email: whrown@orrick.com

MELINDA HAAG (SBN 132612)

Email: mhaag@orrick.com

RANDALL 8. LUSKEY (SBN 240915)
Email: rluskey@orrick.com

STEPHEN A. CAZARES (SBN 201864)
Email: scazares@orrick.com

ORRICK, HERRINGTON & SUTCLIFFE LLP
The Orrick Building

405 Howard Street

San Francisco, CA 94105-2669

Telephone: (415) 773-5700

Facsimile; (415) 773-5759

Attorneys for Defendant
RAMESH “SUNNY” BALWANT

 

FILED
DEC 12 2019

ate: Nk soon eG
CLERK, U.S. DISTRI QURT
NORTHERN ORT OF CALIFORNIA

(151) &

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION

UNITED STATES OF AMERICA,
Plaintiff,
Vv.
HOLMES, et al.,

Defendants.

 

 

Case No. 5:18-cr-00258-EID

DEFENDANT RAMESH “SUNNY”
BALWANDS NOTICE OF MOTION

AND MOTION TO SEVER

Date: February 10, 2020

Time: 10:00 AM

Judge: Honorable Edward J. Davila
Cirm: 4, 5th Floor

FILED UNDER SEAL

 

 

DEFENDANT BALWANI’S MOTION TO SEVER,
CASE No, 5:18-cR-00258-EID

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:18-cr-00258-EJD Document 967 Filed 08/28/21 Page 2 of 16
i i

{

TABLE OF CONTENTS

 

 

Page(s)
NOTICE OF MOTION ....:cssceseeee sescaanssseseuuanseseuesevasenstsssenasnnenonenonuunnneeessuiesseesiuussssseee 1
1, INTRODUCTION AND STATEMENT OF FACTS woes tteeceeereetenererenien 2
IL. DISCUSSION ciccccccecsscccccssvssssesscssssessesssseeteseeesserecsesseessessessessssasssseresseeseeseeneetentansanrereees 2
A.  THELAW REQUIRES THAT MR, BALWANI’S CASE BE SEVERED ...........c:2sscsssteereseeneeeaes 4
1. A joint trial would expose the jury to tremendously prejudicial
evidence that is otherwise inadmissible against Mr. Balwant ...............06 4
2. Other reasons weigh strongly in favor of SCVETANCE........ eee r eer tteeees 8
a) Without an order of severance Mr. Balwani would be forced
to conduct a massive investigatiOn...... esses ester ernie 8
b) Ms. Holmes’ defense may be irreconcilably antagonistic to
Mr, Balwannt’S..cccccccceccsccceccscneeeteeenereteerrerne ce eniesesneeeessesnessorenney 9
c) A joint trial may violate Mr. Balwani’s right to confront the
Witnesses against Wim... cscesceseeeseseeeceseeceectetenenenereneeneneneny 9
B. Mr. BALWANI MUST BE TRIED First To Avoip A HOPELESSLY TAINTED
JURY POOL viccccccccccccssccseeersesceccieesnessnecsensseeeseg sre tnt eOeeebeer nae cieeeraesereaseaesseeesnee sneer 10
TH. —§ CONCLUSION vo nececccccccccccceneneeeeeseteeneeserseerssirsesrassssssssaesseceerressereesnesnesssseceeserenengegs 12
i DEFENDANT BALWANI’S MOTION TO SEVER,

CASE No. 5:18-CR-00258-EJD
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:18-cr-00258-EJD Document 967 Filed 08/28/21 Page 3 of 16

TABLE OF AUTHORITIES
Cases Page(s)

Crawford v. Washington,

Gannett Co., Inc. v. DePasquale,
443 US. 368 (1979) ccccccccceeeececsetsseresessssvssssenenenessesessrsssseseseseeeetaneesseensnsnavensesenanenseseesauenee 10

Richardson vy. Marsh,
AB1 U.S. 200 (1987). cccseeccccseseeeececesececetenensesssvesssassenenesesenscssscsgereesseapanapaeenenenseecseesneseestseseas 12

Sheppard v, Maxwell,
384 U.S. 333 (1966)... ccccccessecececeererseseerecseessesesevscseeseesenenensenenesneneececcaenenstesseteeeeeneneneeseteeas 10

United States vy. Breinig,
70 F.3d 850 (6th Cir, 1995). ee ccceeeecencnsseeeseeeeeenenersenereseenecencnsesesseeeesesenessgengstses passim

United States v. Brooks,
772 F.3d 1161 (9th Cir, 2014). ccccscessesececceeseenestssessssssseersscesecsisasensasesreeneeneeeretseenseecses LO

United States v. DiBernardo,
880 F.2d 1216 (11th Cir, 1989). ccc ssseeseeseesenerereeeeeeeesenrrasenenarerenessesssesneanentes 11

United States v. Edwards,
303 F.3d 606 (Sth Cir. 2002)... ice cscscsscsesenstereseneneneneneasseeeensneneassacseasecesesssesceesesieanens 10

United States v. Gomez,
725 F.3d 1121 (9th Cir, 2013). ssc eseesesesssseneeenseieneneneneneneneeereesrscssssseeeseesisnsesees 10

United States v. Jeffries,
No. 3:10-CR-100, 2011 WL 182867 (E.D. Tenn. Jan. 20, 2011)... eset eteieneeenenreeey 1]

United States v. Lopez,
915 F. Supp. 891 (E.D. Mich, 1996) ......cccccceesereeeeeeeee ee eenetee ree tenns ne rere re stnenenenens res 6, 7,8

United States v. Mayfield,
189 F.3d 895 (9th Cir, 1999). ecceseseesenesstsseeeeseeseeeeseaneeresteritenssmensessesscesesseestsseeesees Oy 1Q

United States v. Odom,

 

 

888 F.2d 1014 (4th Cir, 1989)... ccccceeesetessesesesessesssceenecersssssssssebenereesenssressensvensssanarsenans 10
United States v. Swan,
No. 1:12-CR-00027-JAW, 2013 WL 3422022 (D. Me. fuly 8, 2013) coeveeeeaseneeeaseneneasenees 6,7,8
United States v. Throckmorton,
87 F.3d 1069 (9th Cir. 1996)... ee cee ceceeeesererseereneneneeseetenenenenenennnaeaeseseacersessseseeessesananens 9
ii DEFENDANT BALWANI’S MOTION TO SEVER,

CASE No. 5:18-CR-00258-EJD
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:18-cr-00258-EJD Document 967 Filed 08/28/21 Page 4 of 16

United States v. Troiano,

 

 

426 F, Supp. 2d 1129 (D. Haw, 2006)... ecceeeesretenter ene rierenieiniecsseereanenerrenenesrenereeeenseenen 9
United States v. Tuyet Thi-Bach Nguyen,

565 F.3d 668 (9th Cir, 2009)... ccc nereccceeescsseesseneeeesssesessseensscseressenessasesaesastnerscareaeauerses 10
United States v. Valdes,

262 F. Supp. 474 (D.P.R. 1967)... eeeccccessresecceneeseseneceetenerereresnensesesseesseaeassnnnnerineneresegenys 9
United States v, Yizar,

956 F.2d 230 (11th Cir, 1992)... ccc cee cceeeenenecereceneseenenesceereiseee ts reesnsssseaseeney 10, 11
Zafiro v. United States,

506 U.S. 534 (1993). ccecsesecssterereeeeseseestatsceesersesessessneesseeneeaseeneenesenene sneer senenecesner ess 3,4, 8,9
Rules
Federal Rule of Criminal Procedure

SBD) cccccccccscecscenensteseeecetcesesesesesssnenssssseseesssssesesenssscsnssensnsnsnsnssssesneeeeietessensnavesenerersrngesnaenes 3,5

BD ccccccesnssscsecteccreneensnsscssseemscenesssnsrensessesaseeresestesssecueensentieisesrerirnsisesessstnasessenenseeaenentaney 2

S AZZ) L) ccccccccccccecerereeeeececenenenerssesssssssssescstarssssssesnenenenseseeseeeeecsesasaascecesescesssenssenenens 2

SA ccccceccsccsssecsccesesesecesesseerstensneesesssvsvssisnsesseceneessessssenensnenensscecgusoeeeceesssseduaeseevesanssoaensnsestys 4

§ Aa) ecccccccceccceccceeeecceeseeeeeeeereesnsssnecasssssteeseerssscrersneeteieneeceesennrisnerersnsetenenenesseseeeiens 1,3, 10

iii DEFENDANT BALWANI’S MOTION TO SEVER,

CASE NO, 5:18-cR-00258-EJD
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:18-cr-00258-EJD Document 967 Filed 08/28/21 Page 5 of 16
i i

NOTICE OF MOTION AND MOTION

PLEASE TAKE NOTICE that on February 10, 2020, at 10:00 a.m., or at such other date
and time as the Court may order, in Courtroom 4 of the above-captioned Court, 280 South Ist
Street, San Jose, CA 95113, before the Honorable Edward J. Davila, Defendant Ramesh “Sunny”
Balwani will and hereby does move this Court for an order severing the defendants for trial on the
ground that joinder is prejudicial to Mr. Balwani under Federal Rule of Criminal Procedure 14{a).
Mr. Balwani further moves for an order providing that his trial should proceed first, and directing
that all filings related to this severance motion and the reasons for it be under seal, on the ground
that otherwise the jury pool for Mr. Balwani’s trial would be incurably tainted by an inevitable
frenzy of negative publicity. This motion is based on the Federal Rules of Criminal Procedure, the
accompanying memorandum of points and authorities, the files and records in this matter, and

upon such further argument and evidence as may be presented prior to and during the hearing.

Dated: December 3, 2019 Respectfully Submitted,
ORRICK, HERRINGTON & SUTCLIFFE LLP

ikea

(/THFRREY B. COOPERSMITH

Attorneys for Defendant Ramesh “Sunny” Balwani

 

1 DEFENDANT BALWANI’S MOTION TO SEVER,
CASE No. 5:18-CR-00258-EJD
CD oN BD WnmA FF WwW BY &

RD bo bo PO KO RQ KD DO RD mm lee
~~ 2D DB A BP Ww NY K§ CO CO SBS A Dn PP YP HY KF BD

Case 5:18-cr-00258-EJD Document 967 Filed 08/28/21 Page 6 of 16

MEMORANDUM OF POINTS AND AUTHORITIES

I, INTRODUCTION AND STATEMENT OF FACTS

On September 18, 2019, undersigned counsel received a letter from counsel for defendant
Elizabeth Holmes stating that Ms. Holmes will file a Rule 12.2(b)(1) notice of her intention “to
introduce expert evidence at trial related to a mental condition bearing on guilt.” See Declaration
of Jeffrey B. Coopersmith (“Coopersmith Decl.”), 4 3, Ex. A (Holmes Letter) at 1. According to
the letter, Ms. Holmes’ expert will testify about, among other things, “intimate partner
violence/abuse (including at least psychological, emotional, a by Ms.
Holmes at the hands of Mr. Balwani,” “the abusive tactics used by Mr. Balwani that allowed him
to exert control over [Ms. Holmes],” and “the psychological impact of the relationship on Ms.
Holmes during the time period of the relationship and in connection with the charged
conspiracy.” /d. The expert may also “identify diagnoses of Post Traumatic Stress Disorder,
2:6 the relationship between Ms. Holmes and Mr. Balwani.” Jd.

This momentous development leaves Mr. Balwani no choice other than to move this Court
to sever his trial from Mr. Holmes’ trial to avoid devasting prejudice to his case. Mr. Balwani
unequivocally denies that he engaged in any abuse at any time. But regardless of its merit, the
prejudice Mr. Balwani will suffer if Ms. Holmes presents or even publicly discloses this defense,
particularly in a case as high profile as this one, is so extreme that severance is essential to
preserve Mr. Balwani’s right to a fair trial. For the same reason, Mr. Balwani asks that this
motion, and all other papers relating to or that would have the effect of disclosing the alleged
abuse defense (including responses to this motion and Ms. Holmes’ notice under Federal Rule of
Criminal Procedure 12.2), be filed under seal. It also is essential that Mr. Balwani’s case, once
severed from Ms. Holmes’ case, proceed to trial first so that the jury pool for Mr. Balwani’s case
will not be incurably tainted by the sensational and inflammatory public reporting that will
inevitably accompany Ms. Holmes’ “abuse” defense.
I. DISCUSSION

A severance is the only option here, and Mr. Balwani must be tried first. The Federal

Rules of Criminal Procedure outline a two-step process for determining whether joinder of

 

 

2 DEFENDANT BALWANI'S MOTION TO SEVER,
CASE No. 5:1 8-cR-00258-EJD
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 9:18-cr-00258-EJD Document 967 Filed 08/28/21 Page 7 of 16

\

defendants is appropriate in a criminal action. Rule 8(b) permits the government to charge
multiple defendants in a single indictment “if they are alleged to have participated in the same act
or transaction, or in the same series of acts or transactions, constituting an offense or offenses.”
Even if joinder would be proper under Rule 8(b), however, Rule 14(a) permits a court to sever the
defendants if joinder “appears to prejudice” one of them. See Zafiro v. United States, 506 U.S.
534, 538 (1993).

A severance is necessary under Rule 14(a) because the defense Ms. Holmes now advances
unquestionably undermines Mr. Balwani’s constitutional rights. Specifically, Ms. Holmes’
allegations would expose the jury to incendiary character evidence that would be inadmissible
against Mr. Balwani if he were tried alone, violating his due process rights under the Fifth
Amendment to the U.S. Constitution. This prejudice to Mr. Balwani is so palpable that severance
is required on this basis alone.

Several other considerations also weigh in favor of severance. First, without a severance
ruling at the earliest possible time based on this motion, Mr. Balwani would be forced to launch a
massive, expensive, distracting, and time-consuming imvestigation to be prepared to counter the
abuse allegations at a joint trial. Such an investigation would be impossible to conduct in secret,
thus risking heavy publicity that would incurably taint the jury pool. With a severance, no such
investigation would be necessary. Second, Ms. Holmes’ defense—including that Mr. Balwani
utilized “abusive tactics” that “allowed him to exert contrel” over Ms. Holmes—may prove to be
irreconcilably antagonistic to Mr. Balwani’s defense that he did not commit the crimes the
indictment alleges. Third, because it likely will not be known whether Ms. Holmes intends to
testify until late into the trial and well after jeopardy attaches, there also is a risk that Mr. Balwani
would have no opportunity to challenge statements she made to her expert about the alleged abuse
forming a basis for the expert’s opinion, violating his confrontation rights under the Sixth
Amendment.

It is also vital that Mr. Balwani be tried first. The Court has discretion to sequence the
trials and should exercise that discretion to protect Mr. Balwani from the prejudicial impact

inherent to public disclosure of Ms. Holmes’ intended defense. This prosecution, and Theranos in

 

 

3 DEFENDANT BALWANI’S MOTION TO SEVER,
CASE NO. 5:18-CR-00258-EJD
tA O&O

Oo CS ws

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
20
26
27
28

Case 5:18-cr-00258-EJD Document 967 Filed 08/28/21 Page 8 of 16

general, has already drawn massive press coverage, and this will continue. The unavoidable
publicity surrounding Ms. Holmes’ claims that Mr. Balwani psychologically and sexually abused
her, if disclosed before Mr. Balwani’s trial, would incurably poison the jury pool.

Considering the severe, unfair prejudice a joint trial would cause for Mr. Balwani, this
Court should grant a severance, order that Mr. Balwani be tried first, and order that all materials

relating to this matter be filed under seal.

A. THE LAW REQUIRES THAT Mr, BALWANI’S CASE BE SEVERED.

1. A joint trial would expose the jury to tremendously prejudicial
evidence that is otherwise inadmissible against Mr. Balwani.

The Supreme Court has held that “a district court should grant a severance under Rule 14”
if (1) “there is a serious risk that a joint trial would compromise a specific trial right of one of the
defendants,” or (2) a joint trial would “prevent the jury from making a reliable judgment about
guilt or innocence.” Zafiro, 506 U.S. at 539. “Such a risk might occur,” the Court explained,
“when evidence that the jury should not consider against a defendant and that would not be
admissible if a defendant were tried alone is admitted against a codefendant.” /d. Here, Ms.
Holmes intends to offer evidence against her co-defendant, Mr. Balwani, to claim she is innocent
at his expense.

This case presents precisely the risk the Supreme Court identified in Zafiro. Ms. Holmes’
letter makes clear that she will present profoundly inflammatory allegations against Mr. Balwani,
including expert testimony that he “psychological[ly], emotional[ly], and sexual[ly] abuse[d]”
her, and that “the abusive tactics used by Mr. Balwani ... allowed him to exert control over her.”
Coopersmith Decl., Ex. A (Holmes Letter) at 1. These allegations, and any evidence Ms. Holmes
attempts to produce to support them, are wholly irrelevant to Mr. Balwani’s guilt or innocence in
this case and would never be allowed into evidence were Mr. Balwani tried alone. Under these
circumstances, severance is the only way to preserve Mr. Balwani’s right to a fair trial.

The handful of federal courts faced with these unusual circumstances have ruled that
severance is necessary. The leading case—United States v. Breinig, 70 F.3d 850 (6th Cir, 1995)—

is a near carbon copy of this one. There, Norbert Breinig and his ex-wife, Joan Moore, were

 

 

4 DEFENDANT BALWANT’S MOTION TO SEVER,
CASE No, 5:18-CR-00258-EJD
ao ss A

10
ll
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

Case 5:18-cr-00258-EJD Document 967 Filed 08/28/21 Page 9 of 16

charged with tax evasion. Breinig moved for severance on the ground that he and Moore intended
to raise “violently antagonistic” defenses. Id. at 85152. The district court denied the motion and
the two were tried together.

At trial, Moore used precisely the defense Ms. Holmes now advances. She “claimed that
she lacked the capacity to form the requisite mens rea to have evaded taxes ‘wilfully’ because she

eee

was dominated and controlled by Breinig,” who, she alleged, “‘manipulated’ her throughout the
course of a twenty-four-year marriage.” /d. at 852. Moore also presented her defense in the same
way Ms. Holines intends to—“based largely on the testimony of a psychiatrist and a
psychologist” who, “[o]ver Breinig’s objections, ... testified to Moore’s mental instability; ...
extreme insecurities; ... suicidal tendencies; and ... low self-esteem.” /d. While the district court
allowed the joint trial and admitted “alll of this evidence ... only in support of Moore’s
defenses,” that evidence “amounted, nevertheless, to dramatic evidence of Breinig’s bad
character.” /d, After hearing that evidence, the jury convicted Breinig and acquitted Moore. Jd. at
851.

The Sixth Circuit reversed. Jd. Despite the federal system’s “strong preference for joimt
trials” and the “great deference” to which district courts are entitled when making severance
determinations, the panel rightly held that the “severe[] and unfair[] prejudice[]” Breinig suffered

in his joint trial trumped all other considerations:

The unfairness in Breinig’s trial resulted ... from ... impermissible
and highly inflammatory evidence of [Breinig’s] bad character. The
jury was told, by well-credentialed experts, that Breinig was an
adulterous, mentally abusive, and manipulating spouse. Such
testimony, of course, would have been inadmissible against him
under any theory of the Federal Rules of Evidence on a trial for tax
evasion. Because Breinig's credibility was in issue, the jury’s
consideration of categorically inadmissible evidence was manifestly
prejudicial, and unfairly so. It provided the government with an
unfair windfall that the rules of evidence and elemental notions of
fairness would otherwise not allow, and that Rule 8(b) does not
envision.

id. at 853. The panel held that, given Moore’s allegations, the district court’s refusal to grant a

severance was not simply incorrect, but an abuse of discretion. fd.

District courts faced with these circumstances have reached the same conclusion. In

 

 

5 DEFENDANT BALWANI’S MOTION TO SEVER,
CASE NO. 5:18-CR-00258-EJD
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:18-cr-00258-EJD Document 967 Filed 08/28/21 Page 10 of 16
(

United States v. Lopez, Rene Cardona and Sandra Lopez were jointly indicted on drug conspiracy
charges. 915 F. Supp. 891, 894-95 (E.D. Mich. 1996). Cardona moved for severance on learning
that “Lopez intend[ed] to offer evidence in her defense that Cardona beat and/or coerced her into
committing criminal activity,” arguing that Lopez’s defense would “severely prejudice[ him] in
the eyes of a jury.” /d. at 900.! The court agreed. It held that the evidence Lopez intended to
introduce about Cardona’s alleged abuse and coercion would be “inadmissible against Cardona if
he were tried independently” and would “expose [him] to the same degree of prejudice which
justified the reversal in Breinig.” Id. at 901. Any remedial measures “less drastic” than a
severance, the court emphasized, “such as limiting instructions, [would] not suffice to cure this
substantial risk of prejudice.” fd.

Similarly, in United States v. Swan, a married couple—Mr. and Mrs. Swan-——were jointly
indicted for extortion, fraud, and other crimes. No. 1:12-CR-00027-JAW, 2013 WL 3422022, at
*1 (D. Me. July 8, 2013). Mr. Swan moved for severance after Mrs. Swan—like both Ms. Holmes
(here) and Joan Moore (in Breinig)—argued that she lacked the necessary mens rea because Mr.
Swan was “controlling and physically abusive.” /d. at *2. The government objected to severance.
It complained that the case, which was expected to take “15 full trial days, involve about 120
witnesses—almost all of whom are not law enforcement witnesses—-and hundreds of trial
exhibits,” would be too burdensome to try twice. /d. at *3. The government also was “decidedly

skeptical” of Ms. Swan’s story, noting that she had failed to “produce any documents confirming

that she is a victim of domestic abuse” or even “notice of an expert witness” who would support

her claims. /d. The government also claimed that a limiting instruction would cure any prejudice.

id. at *4.

The court disagreed. While aware of the additional “expense, time and trouble” separate

trials would require, id. at *5, it held that the risk of prejudice to Mr. Swan was simply too severe:

If [Mr. Swan’s] case were tried separately, his wife’s allegations of

 

' Cardona also argued that the prejudice would be “magnified” if Lopez “[did] not testify” at the
trial, as that would “depriv[e] Cardona of an opportunity to cross examine her on this element of
her defense.” Jd. As Mr. Balwani explains below, he likely will be similarly prejudiced if

Ms. Holmes does not testify.

 

 

6 DEFENDANT BALWANI’S MOTION TO SEVER,
CASE No. 5:18-CR-00258-EID
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:18-cr-00258-EJD Document 967 Filed 08/28/21 Page 11 of 16
i ‘

spousal abuse would be inadmissible and the jury would focus on

whether the Government had proven its criminal charges against

him beyond a reasonable doubt. However, if his case is tried with

his wife, the jury will likely hear her contention that Marshall Swan

emotionally and physically abused her and Marshall Swan will

therefore be compelled to defend himself not only against the

prosecutor’s case against him but also his wife’s case against him.

... If the jury were to hear this evidence against [him], there is the

risk that they would convict him not because he committed the

charged crimes of federal criminal fraud but because they believe

he committed uncharged crimes of spousal abuse, or at least that

their ability to judge him fairly on the merits would be

compromised.
id. at *4, Given the severity of the prejudice against Mr. Swan, the court “[was] not convinced
that a jury instruction limiting the jury’s use of this evidence would be successful.” /d. at *5.
“W Jhere the basic fairness of the trial is at issue,” it concluded, “the Defendant’s right to a fair
trial must trump the extra expense.” /d. (emphasis added).

Mr. Balwani must be severed from Ms. Holmes for precisely the reasons Breinig, Lopez,
and Swan give: the severe, unfair, and unavoidable prejudice created by a joint trial. Ms. Holmes
intends to use “well-credentialed experts” to introduce “impermissible and highly inflammatory
evidence of [Mr. Balwani’s] bad character.” Breinig, 70 F.3d at 853. She will allege not only that
Mr. Balwani was “manipulating” and “mentally abusive,” as in Breinig, id., and physically
abusive, as in Lopez, 915 F. Supp. at 901, and Swan, 2013 WL 3422022, at *4, but also that Mr.
Balwani engaged in “intimate partner violence/abuse,” Coopersmith Decl., Ex. A (Holmes Letter)
at 1, a uniquely incendiary and profoundly prejudicial claim.

These allegations and any evidence supporting them would be “inadmissible against [Mr.
Balwani| under any theory of the Federal Rules of Evidence on a trial for [fraud].” Breinig, 70
F.3d at 853. And for good reason. Were the court to allow such “categorically inadmissible
evidence,” id., Mr. Balwani would be in the deeply unfair position of having to “defend himself
not only against the prosecutor’s case against him but also [Ms. Holmes’] case against him,”
Swan, 2013 WL 3422022, at *4. There is great risk, moreover, that after hearing this evidence the
jury would “convict [Mr. Balwani] not because he committed the charged crimes of federal

criminal fraud but because they believe he committed uncharged crimes of [partner] abuse.” Jd.

At the very least, “their ability to judge [Mr. Balwani] fairly on the merits would be

 

 

7 DEFENDANT BALWANI’S MOTION TO SEVER,
Cas# No. 5:18-CR-00258-EJD

 
coc Oo woH SD

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 9:18-cr-00258-EJD Document 967 Filed 08/28/21 Page 12 of 16

compromised,” /d.; see Zafiro, 506 U.S. at 539 (district courts “should grant a severance” where a
joint trial would “prevent the jury from making a reliable judgment about guilt or innocence”).
All this would amount to an “unfair windfall” for the government, one “that the rules of evidence
and elemental notions of fairness would otherwise not allow.” Breinig, 70 F.3d at 853.

In sum, a joint trial would “manifestly” and “unfairly” prejudice Mr. Balwani. /d. Because
“ess drastic measures, such as limiting instructions, will not suffice to cure this substantial risk of
prejudice,” Lopez, 915 F. Supp. at 901, this Court should sever him from Ms. Holmes.

2. Other reasons weigh strongly in favor of severance.

Mr. Balwani may be severely prejudiced by a joint trial for three other reasons.

a) Without an order of severance Mr. Balwani would be forced to
conduct a massive investigation.

If the Court does not grant a severance now, then Mr, Balwani will suffer extreme
prejudice by being forced to prepare for two trials: the government’s fraud case, and Ms. Holmes’
domestic abuse case. He would need to subpoena medical records, identify, locate, and interview
dozens of witnesses, retain experts, request psychological evaluations, and otherwise prepare to
combat Ms, Holmes’ inflammatory allegations against him. The fraud and conspiracy charges in
the indictment already present an extraordinarily complex case involving complicated regulatory
frameworks, technical evidence, and millions of pages of documents. Investigating and defending
against what amounts to an entirely different case by Ms. Holmes would impose an impossible
burden on Mr. Balwani. Requiring a second investigation of this magnitude would also threaten
to delay these proceedings. It would take Mr. Balwani many months to interview fact witnesses,
obtain documents responsive to subpoenas, and adequately prepare counter-experts to rebut Ms.
Holmes’ abuse allegations, all while preparing to defend against the indicted fraud and conspiracy
charges. Such a time-consuming, expensive, and distracting investigation by Mr. Balwani will not

be necessary if this Court grants a severance and the other relief sought in this motion.

 

 

g DEFENDANT BALWANI’S MOTION TO SEVER,
CASE No, 4:18-cR-00258-EJD
oO Oo ws SH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:18-cr-00258-EJD Document 967 Filed 08/28/21 Page 13 of 16

b) Ms. Holmes’ defense may be irreconcilably antagonistic to Mr.
Balwani’s.

Second, Ms. Holmes’ trial theory, including that Mr. Balwani used “abusive tactics that
allowed him to exert control over” her in the course of running Theranos, may prove
ireconcilably antagonistic to Mr. Balwani’s defense that he did not commit fraud or conspiracy.
“(SJeverance should be granted when the defendant ‘shows that the core of the co-defendant’s
defense is so irreconcilable with the core of his own defense that the acceptance of the co-
defendant’s theory by the jury precludes acquittal of the defendant.”” United States v. Mayfield,
189 F.3d 895, 899 (9th Cir. 1999) (quoting United States vy. Throckmorton, 87 F.3d 1069, 1072
(9th Cir. 1996}). A severance is warranted in such cases because the jury is “prevented ... from
making a reliable judgment about [the defendant’s] guilt.” Jd; see also Zafiro, 506 U.S. at 539.

This is precisely what may happen if Ms. Holmes and Mr. Balwani are tried together. Ms.
Holmes apparently intends to argue that she is not guilty of fraud or conspiracy because Mr.
Balwani’s alleged abusive conduct let him “exert control over her.” Coopersmith Decl., Ex. A
(Holmes Letter) at 1. At trial, this defense may amount to, or be perceived by the jury as, an
allegation that Mr. Balwani committed fraud and victimized Ms. Holmes in the process. Mr.
Balwani’s defense, by contrast, is simply that he did not commit the fraud alleged in the

indictment and did not conspire with or direct Ms. Holmes to do so. Severance is required when

acceptance of a co-defendant’s defense precludes acquittal of the other defendant. Mayfield, 189

F.3d at 899; United States v. Trotano, 426 F. Supp. 2d 1129, 1135 (D. Haw. 2006); United States
v. Valdes, 262 F. Supp. 474, 476 (D.P.R. 1967).

c) A joint trial may violate Mr. Balwani’s right to confront the
witnesses against him.

Whether Ms. Holmes decides to testify likely will not be known until sometime during the
defense case. As her September 18 letter states, Ms. Holmes intends to make her case of abuse by
Mr. Balwani, at least in part, through an expert. Such an expert must necessarily base his or her
opinion testimony on interviews of Ms. Holmes. This presents a grave risk that the expert, on

direct or on cross examination, will disclose either a summary or detailed information Ms.

 

 

9 DEFENDANT BALWANI’S MOTION TO SEVER,
CASE No. 5:18-cR-00258-EJD

 

 
oO f28 ~~ DH wv f

10
Il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:18-cr-00258-EJD Document 967 Filed 08/28/21 Page 14 of 16

Holmes provided. Indeed, Ms. Holmes will likely have an incentive to have the expert provide
detailed information about her claims of abuse to try to make the expert’s testimony appear
credible. These circumstances risk depriving Mr. Balwani of his Sixth Amendment right to
confront Ms. Holmes. See Mayfield, 189 F.3d at 901 (“Confrontation Clause violations can

require a court to sever trials.”),”

B. Mr. BALWANI MUST BE TRIED FIRST To AVOID A HOPELESSLY TAINTED JURY
Poo..

In addition to granting severance, the Court should order the government to try Mr.
Balwani first, Because of the intense wave of publicity that already surrounds this case and the
explosive nature of Ms. Holmes’ accusations against Mr. Balwani, trying him second would
incurably poison the jury pool.

In addressing prejudicial joinder, the Court may “provide any ... relief that justice
requires.” Fed. R. Crim. P. 14(a), The Court’s authority includes discretion to order the sequence
of trials after severance. United States v. Yizar, 956 F.2d 230, 233 n.17 (11th Cir. 1992), In
exercising that discretion, it is appropriate to “consider the possible impact upon public opinion”
of the Court’s decision. United States vy. Odom, 888 F.2d 1014, 1018 (4th Cir. 1989) (affirming
district court’s decision about which co-defendant to sever and which to try based on effect on
public opinion and public confidence in the judicial system). “To safeguard the due process rights
of the accused, a trial judge has an affirmative constitutional duty to minimize the effects of
prejudicial pretrial publicity.” Gannett Co., Inc. v. DePasquale, 443 U.S. 368, 378 (1979). Courts

have taken a variety of steps to fulfill that duty and shield defendants from the preyudicial effects

 

2 «'TThe Confrontation Clause bars ‘admission of testimonial statements of a witness who did not
appear at trial’ if the statements are offered to ‘establish the truth of the matter asserted,’ unless
the witness is unavailable and the defendant has had a prior opportunity for cross-examination.”
United States v. Brooks, 772 F.3d 1161, 1167 (9th Cir. 2014) (quoting Crawford v. Washington,
541 U.S. 36, 53-54, 59-60 n.9 (2004)). This prohibition applies even if “a co-defendant, as
opposed to the prosecutor, elicit[s] the hearsay statement.” United States v. Tuyet Thi-Bach
Neuyen, 565 F.3d 668, 674 (9th Cir. 2009). It also applies to expert testimony if a question asked
at trial “could be understood to query the content of [the expert’s] previous interviews.” United
States v. Gomez, 725 F.3d 1121, 1129-30 (9th Cir. 2013).

 

 

10 DEFENDANT BALWANi’S MOTION TO SEVER,
CASE No. 5:18-CR-00258-EJD
10
i2
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:18-cr-00258-EJD Document 967 Filed 08/28/21 Page 15 of 16

of pretrial publicity, See, e.g., Sheppard v. Maxwell, 384 U.S. 333, 363 (1966) (noting that court
may transfer case to another venue to guard against danger of pretrial publicity); United States y.
Edwards, 303 F.3d 606, 617 (Sth Cir. 2002) (approving closing of courtroom for criminal
proceedings and noting that information from proceedings can become public and be “highly
prejudicial to the defendant”); United States v. Jeffries, No. 3:10-CR-100, 2011 WL 182867, at *3
(E.D. Tenn. Jan. 20, 2011) (continuing trial because of pretrial publicity). While defendants lack
an “absolute right to be tried in a certain order,” courts should evaluate each case “on its own
facts.” United States v. DiBernardo, 880 F.2d 1216, 1229 (11th Cir. 1989).

Here, those facts point only one way. Just as Ms. Holmes’ allegations will taint the jury if
she and Mr. Balwani are tried together, those same allegations will taint the jury pool if the cases
are severed but Ms. Holmes is tried first. See Yizar, 956 F.2d at 233 (recognizing a trial court’s
ability, after granting severance of co-defendants, to sequence the trials to avoid the unfairness
severance was designed to prevent). |

It is no exaggeration to call this one of the most closely watched criminal cases in the
country. There have been hundreds of stories in newspapers and on television about the
investigation and prosecution of Mr. Balwani and Ms. Holmes, and hundreds of thousands of
relevant Google hits, And the traditional press coverage of this case only scratches the surface of
the publicity surrounding it. The alleged conduct at issue also has been the subject of a bestselling
book, an HBO documentary, and a podcast. See Amy Kaufman, A Bestselling Book, Hit Podcast
and Now a New Documentary: Why Is Everyone So Obsessed with Elizabeth Holmes?, L.A.
Times (Mar. 16, 2019).? Indeed, a feature film from an Academy Award-nominated director is in
the works. See id. There is also a forthcoming TV series based on the events underlying the
government’s case. Rick Porter, Kate McKinnon to Star in Elizabeth Holmes Limited Series at
Hulu, Hollywood Reporter (Apr. 10, 2019).* This public attention is particularly intense in the

Bay Area-—where local newspapers and stations have published more than 150 stories on top of

 

3 https://www latimes.com/entertainment/movies/la-et-mn-alex-gibney-elizabeth-holmes-
theranos-20190316-story.html,

* https://www.hollywoodreporter.com/live-feed/kate-mckinnon-star-clizabeth-holmes-limited-
series~at-hulu-1201075. .

 

 

11 DEFENDANT BALWANI'S MOTION TO SEVER,
CASE No, 5:18-cR-00258-EJD

 
oO sm

10
Bl
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:18-cr-00258-EJD Document 967 Filed 08/28/21 Page 16 of 16

the national coverage—from which the jury will be drawn. See Coopersmith Decl. € 4.

Few charges are more loaded than sexual abuse. When leveled m high-profile matters,
they always generate intense media coverage. See, e.g., The New York Times, The Reporters
Who Exposed Harvey Weinstein, N.Y. Times (Sept. 13, 2019)°; Brian Steinberg, Media Coverage
of Sexual Assault, #MeToo, Is Rising, Variety (Oct. 5, 2018) (noting 30% increase in number of
articles on sexual assault in major newspapers between May 2017 and August 2018, and even
larger increase when articles solely covering the #MeToo movement, but not sexual assault itself,
are included)*. Exposing the jury pool to the highly charged coverage of Ms. Holmes’ intended
defense would work incalculable harm on Mr, Balwani’s chances of a fair trial. Moreover, Mr.
Balwani does not seek “the advantage of knowing the prosecution’s case beforehand” by being
tried last. Richardson v. Marsh, 481 U.S. 200, 210 (1987). To the contrary, he asks to be tried
first. Mr. Balwani wants only what the Constitution promises: a fair trial in front of an impartial
jury. That can only be guaranteed if Mr. Balwani’s trial proceeds first.

Il. CONCLUSION

For these reasons, Mr. Balwani requests that the Court grant his motion to sever, order

that his trial proceed before Ms. Holmes’, and further order that all materials relating to Ms.

Holmes’ alleged abuse defense be filed under seal.

Dated: December 3, 2019 ORRICK, HERRINGTON & SUTCLIFFE LLP

(yl, Repo >

(AEEFREY B. COOPERSMITH

 

Attomeys for Defendant Ramesh “Sunny” Balwani

 

° https://Awww.nytimes.com/2019/09/13/us/the-reporters-who-exposed-harvey-weinstein.html.
6 https://variety.com/2018/biz/news/media-coverage-sexual-assault-metoo-1202970077/.

 

 

12 DEFENDANT BALWANI’S MOTION TO SEVER,
CASE No, 5:18-cR-00258-EJD

 
